SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: DWS Alternative Asset Allocation Plus Fund DWS Balanced Fund DWS High Income Plus Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Protect 2017 Fund DWS Short Duration Fund DWS Select Alternative Allocation Fund The following information replaces similar disclosure in either the “Investment Policies and Techniques” or “Investment Policies and Techniques of the Underlying DWS Funds” section of each Fund’s Statements of Additional Information: Bank Loans. Bank loans are typically senior debt obligations of borrowers (issuers) and, as such, are considered to hold a senior position in the capital structure of the borrower.
